UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1388


DEBRA PLETZ,

                Plaintiff – Appellant,

          v.

LEON E. PANETTA, Director of Central Intelligence Agency,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00539-CMH-TCB)


Submitted:   March 30, 2010                 Decided:   April 30, 2010


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Pletz, Appellant Pro Se.       Monika L. Moore, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Debra    Pletz        appeals       the     district     court’s     order

granting summary judgment to the Defendant in her civil action.

We   have    reviewed   the    record        and   find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Pletz v. Hayden, No. 1:08-cv-00539-CMH-TCB (E.D. Va.

filed Feb. 4, 2009; entered Feb. 5, 2009).                          We dispense with

oral   argument      because       the    facts    and    legal     contentions     are

adequately     presented      in    the    materials       before     the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2